UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB/A (Amendment No. 2) (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended March31, 2008. r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File No. 000-28335 Platina Energy Group Inc. (Name of small business issuer in its charter) Delaware 84-1080043 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14850 MONTFORT DR. SUITE 131, DALLAS,TEXAS 75254 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (972) 458-9600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.001 Per Share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No þ Check whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ No r Check if there is no disclosure of delinquent filers pursuant to Item405 of RegulationS-B not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ State issuer's revenues for its most recent fiscal year: $116,863. The aggregate market value of the registrant’s voting common stock held by non-affiliates on July 11, 2008 was approximately $17,035,008, based on the closing price of such stock on such date. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the Issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o (APPLICABLE ONLY TO CORPORATE ISSUERS) State the number of shares of the outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: The number of shares of the registrant's common stock issued as as of July 10, 2008 was 143,746,582, of which 125,746,582 are outstanding. Transitional Small Business Disclosure Format (check one): Yesr No þ TABLE OF CONTENTS PART I ITEM 1. and ITEM 2. DESCRIPTION OF BUSINESSAND PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. MANAGEMENTS DISCUSSION AND ANALYSIS ITEM 7. FINANCIAL STATEMENTS ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES ITEM 8A. CONTROLS AND PROCEDURES ITEM 8B. OTHER INFORMATION PART III ITEM 9. DIRECTOR, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT ITEM 10. EXECUTIVE COMPENSATION ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 13. EXHIBITS ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES SIGNATURES Table of Contents Forward-Looking Statements This Annual Report on Form 10-KSB (the "Annual Report") contains "forward-looking statements" that represent management's beliefs, projections and predictions about future events. All statements other than statements of historical fact are "forward-looking statements", including any projections of earnings, revenue or other financial items, any statements relating to plans, strategies and objectives of management for future operations including statements concerning proposed new projects or other developments, statements regarding future economic conditions or performance, statements of management's beliefs, goals, strategies, intentions and objectives, as well as statements of assumptions underlying any of the foregoing. Words such as "may", "will", "should", "could", "would", "predicts", "potential", "continue", "expects", "anticipates", "future", "intends", "plans", "believes", "estimates" and similar expressions, as well as statements in the future tense, are all forward-looking statements. These statements are necessarily subjective and involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or accomplishments, to differ materially from any future results, performance or achievements described in or implied by such statements. Actual results may differ materially from expected results described in management's forward-looking statements, including with respect to accurate measurement and identification of factors affecting the business or the extent of their likely impact, the accuracy and completeness of the publicly available information with respect to the factors upon which the business strategy is based, or the success of the business. Furthermore, industry forecasts may be inaccurate, especially over long periods of time. Factors that may cause actual results, management's performance or accomplishments, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: • The Corporate ability to attract and retain management; • Corporate growth strategies; • Management's ability to anticipate trends in the business; • Future results of operations; • Management's ability to make viable acquisitions; • Management's ability to successfully and economically explore for and develop oil and gas resources; • Market conditions in the oil and gas industry; • Management's ability to raise capital in order to finance exploration, acquisition and development activities; • The impact of government regulation; • Estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; • Increases in oil and gas production; • The number of wells we anticipate drilling in the future; • Estimates, plans and projections relating to acquired properties; • The number of potential drilling locations; • The financial position, business strategy and other plans and objectives for future operations; • The possibility of unexpected costs relating to operations and acquisitions; • The volatility in commodity prices for oil and gas; • The accuracy of internally estimated proved reserves; • The recoverability of estimated oil and gas reserves; • The ability to replace oil and gas reserves; • The availability and costs of drilling rigs and other oilfield services; • Environmental risks; • Exploration and development risks; • Competition; • The inability to realize expected value from acquisitions; • The ability of the Corporate management team to execute its plans to meet its goals; • General economic conditions, whether nationally, internationally, or in the regional and local market areas in which we do business, that may be less favorable than expected; and • Other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. These forward-looking statements are based largely on management's current expectations and are subject to a number of risks and uncertainties, including, without limitation, those identified elsewhere in this Form 10-KSB and other risks and uncertainties indicated from time to time in our filings with the U.S. Securities and Exchange Commission. Actual results could differ materially from these forward-looking statements. All forward-looking statements included in this Form 10-KSB are based on information available to us as of the date hereof, and management assumes no obligation to update these forward-looking statements. 1 Table of Contents PART I ITEMS 1 and
